DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 03/16/2021, 08/11/2021, 11/23/2021, 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19-24, 26-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ou-Yang et al. 2010/0136209 in view of Sim 2015/0174600.

Regarding claim 15, Ou-Yang discloses a computing system for controlling delivery of a therapeutic coating (antimicrobial coating) to a first medical implant device (device 12), the computing system comprising: one or more processors; and one or more memories having stored therein instructions [abstract][32] [FIG 1]. However, Ou-Yang fails to disclose  the computing system to perform the following steps: receiving a first identifier of the first medical implant device; determining, based at least in part on the first identifier, that the first medical implant device is approved to receive the therapeutic coating; and in response to the determining step, switching a coating applicator system from a locked state in which the coating applicator system is prohibited from applying the therapeutic coating to an unlocked state in which the coating applicator system is permitted to apply the therapeutic coating to the first medical implant device, wherein the coating applicator system, while in the unlocked state, applies the therapeutic coating to the first medical implant device.
Sim discloses  the computing system to perform the following steps: receiving a first identifier of the first medical implant device; determining, based at least in part on the first identifier, that the first medical implant device is approved to receive the therapeutic coating [38-49] [67-69]; and in response to the determining step, switching a coating applicator system from a locked state in which the coating applicator system is prohibited from applying the therapeutic coating to an unlocked state in which the coating applicator system is permitted to apply the therapeutic coating to the first medical implant device, wherein the coating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ou-Yang in view of Sim as Sim discloses, “…when the method of automatically controlling a painting process according to the present invention is applied, an optimum production condition can be applied when the same kind of products are additionally produced by evaluating a quality of the actually produced painting product and setting production condition information. Further, an amount of used raw material can be reduced and productivity can be improved.” [25]
Regarding claim 16, Ou-Yang in view of Sim discloses all of the limitations of claim 15. Sim further discloses computing system to perform an additional step of: determining, based at least in part on the first identifier, a dosage amount of the therapeutic coating that is approved for the first medical implant device, wherein the coating applicator system is permitted to apply no more than the dosage amount of the therapeutic coating to the first medical implant device [62-67].
Regarding claim 17, Ou-Yang in view of Sim discloses all of the limitations of claim 15. Sim further discloses determining, based at least in part on the first identifier, a selected type of the therapeutic coating that is approved for the first medical implant device, wherein the coating applicator system is permitted to apply only the selected type of the therapeutic coating to the first medical implant device [46-48].
Regarding claim 18, Ou-Yang in view of Sim discloses all of the limitations of claim 15. Sim further discloses the step of determining, based at least in part on the first identifier, that 
Regarding claim 19, Ou-Yang in view of Sim discloses all of the limitations of claim 15. Sim further discloses the first identifier is received from an electronic reader (barcode reader) that reads the first identifier [40] [46-48].
Regarding claim 20, Ou-Yang in view of Sim discloses all of the limitations of claim 19. Sim further discloses an RFID reader [40].
Regarding claim 21,
Sim discloses receiving, by a computing system, a first identifier of the first medical implant device; determining, by the computing system, based at least in part on the first identifier, that the first medical implant device is approved to receive the therapeutic coating; in response to the determining step, switching, by the computing system, a coating applicator system from a locked state in which the coating applicator system is prohibited from applying the therapeutic coating to an unlocked state in which the coating applicator system is permitted to apply the therapeutic coating to the first medical implant device, wherein the coating applicator system, while in the unlocked state, applies the therapeutic coating to the first medical implant device [38-49] [67-69].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ou-Yang in view of Sim as Sim discloses, “…when the method of automatically controlling a painting process according to the present invention is applied, an optimum production condition can be applied when the same kind of products are additionally produced by evaluating a quality of the actually produced painting product and setting production condition information. Further, an amount of used raw material can be reduced and productivity can be improved.” [25]
Regarding claim 22,
Regarding claim 23, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further disclose determining, based at least in part on the first identifier, a selected type of the therapeutic coating that is approved for the first medical implant device, wherein the coating applicator system is permitted to apply only the selected type of the therapeutic coating to the first medical implant device [46-48].
Regarding claim 24, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further discloses the step of determining, based at least in part on the first identifier, that the first medical implant device is approved to receive the therapeutic coating comprise instructions for: comparing the first identifier to information indicating approved identifiers of approved medical implant devices that are approved to receive therapeutic coating delivery; and confirming that the first identifier is included in the approved identifiers [46-48].
Regarding claim 26, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further discloses after the therapeutic coating is applied to the first medical implant device, the coating applicator system from the unlocked state back to the locked state.  [46-48].
Regarding claim 27, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further discloses the first identifier is received from an electronic reader (barcode reader) that reads the first identifier [40] [46-48].
Regarding claim 28, Ou-Yang in view of Sim discloses all of the limitations of claim 27. Sim further discloses an RFID reader [40].
Regarding claim 29,
Regarding claim 30, Ou-Yang in view of Sim discloses all of the limitations of claim 29. Sim further discloses a packaging of the first medical implant device shields the first medical implant device by preventing the reading of the first identifier from the first medical implant device while the first medical implant device is enclosed within the packaging  (it is well known in the art that packaging shield the item that is inside). 
Regarding claim 31, Ou-Yang in view of Sim discloses all of the limitations of claim 27. Sim further discloses an applicator device of the coating applicator system and is configured to read device identifiers in an interior area of the applicator device, and wherein access to the interior area of the applicator device is limited such that another medical implant device cannot be inserted into the interior area of the applicator device after the reading of the first identifier and prior to the applying of the therapeutic coating [38-49] [67-69].
Regarding claim 33, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further discloses the first identifier is received via manual entry by a user (scanning of the code) [40] [44-48].
Regarding claim 34, Ou-Yang in view of Sim discloses all of the limitations of claim 21. Sim further discloses sensing a physical attribute of the first medical implant device (scanning of the code) [40] [44-48].


Allowable Subject Matter
Claims 25 and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 25, none of the cited prior art of record discloses removing the first identifier from the approved identifiers based on the therapeutic coating being applied to the first medical implant device.
In regards to claim 32, none of the cited prior art of record discloses  base unit and a bag, wherein the first medical implant device is inserted into the bag, wherein the base unit provides an electrical connection for heating the bag and causes an air vacuum to occur in bag.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887